Title: To Thomas Jefferson from David Ramsay, 7 March 1788
From: Ramsay, David
To: Jefferson, Thomas



Dear Sir
Charleston March 7th 1788

Mr. Walters an ingenious botanist of this country has desired me to forward to you a sample of a new grass he has discovered and from which he expects much. His newspaper description thereof is inclosed. He is an ingenious man and a curious botanist. I have transmitted the whole to London under cover to my nephew John Ramsay who lately sailed for Europe to prosecute medical studies. At his departure from this place on the 20th of January 1788 I gave him a letter to you supposing that he might some time or other visit Paris. If he should I request the favor of your notice of him as a young man of virtuous principles and fond of acquiring useful knowledge. I have never seen nor heard from the Parisian book seller who undertook the translation of my history. When the money becomes due to me on that account, if it is paid to  my nephew or his order, his receipt shall be a full discharge on my account. I shall draw no orders nor do any thing in the matter but only say that I will confirm any receipt my nephew may give on an offered payment of any thing that may be due to me.
Our State convention is to sit in May when I hope they will confirm the proposed federal constitution. Some opposition may be expected here but I trust there is a decided majority in favor of it. With the highest Sentiment of respect and esteem I have the honor to be your most obedient & very humble Servt,

David Ramsay

